While being in thorough accord with the holding in this opinion to the effect that the Act in question is not violative of the Constitution of the State, I do not think prohibition properly lies, and with the conclusion announced in the opinion as to that I am not in agreement. The Court of Common Pleas had proper jurisdiction of this cause, and, when a Court, inferior to this, is acting within its jurisdiction, a writ of prohibition should not be granted by this Court; and that is the rule announced by previous decisions of this Court. *Page 221